21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 1 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 2 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 3 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 4 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 5 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 6 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 7 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 8 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 9 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 10 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 11 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 12 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 13 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 14 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 15 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 16 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 17 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 18 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 19 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 20 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 21 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 22 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 23 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 24 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 25 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 26 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 27 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 28 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 29 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 30 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 31 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 32 of 33
21-00141-WLH11   Doc 281   Filed 03/04/21   Entered 03/04/21 19:50:56   Pg 33 of 33
